Citation Nr: 1129110	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  06-24 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD) rated 30 percent disabling, from March 7, 2005, to May 23, 2007.

2.  Entitlement to a higher initial disability evaluation for PTSD rated 50 percent disabling, since May 23, 2007.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel 





INTRODUCTION

The Veteran had active service from March 1968 to March 1970, including combat in Vietnam, and his decorations include the Combat Infantryman Badge and the Bronze Star Medal.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.

The Board previously remanded this matter in September 2009 for additional development.  


FINDINGS OF FACT

1.  Since March 7, 2005, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

2.  Since March 7, 2005, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

The criteria for an initial schedular disability rating of 70 percent, and no more, have been met, since March 7, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the present matters on appeal arise from the initial grant of service connection; therefore, the notice that was provided to the Veteran in March 2005, before service connection was granted for PTSD, was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service, VA and private treatment records, and he has been afforded appropriate VA examinations.  Further, the Veteran has not indentified, nor does the record suggest, additional records VA should seek to obtain on his behalf.  Also, the Veteran has declined a Board hearing in connection with his claim and the AMC/RO has substantially, if not fully, complied with the Board's September 2009 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  Essentially, the Board has no notice of any additional relevant evidence not of record, and finds that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Thus, no further assistance with the development of evidence is required.

Higher Rating Claim for PTSD

By way of background, a July 2005 rating decision granted the Veteran service connection for PTSD, assigning a 30 percent disability evaluation, effective March 7, 2005.  The Veteran submitted a timely notice of disagreement (NOD) with the initial disability evaluation assigned and, in a July 2006 Appeal to Board of Veterans' Appeals (VA Form 9), perfected appellate review.  

The Board remanded the Veteran's PTSD claim, in September 2009, for additional development.  Prior to the matter being returned to the Board, a January 2010 rating decision granted a 50 percent disability evaluation for PTSD, effective May 23, 2007.  The matter is has now been returned to the Board for appellate review.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran was provided a VA examination in May 2005.  At the examination he reported being divorced twice and having frequent military-related nightmares and recurrent intrusive thoughts that caused feelings of hopelessness and terror.  The Veteran's also provided an account of detachment, irritability and outbursts of anger with others.  While he was employed full-time, the VA examiner noted the Veteran's difficulties with paranoia and exaggerated startle response.  On mental status examination, the Veteran's speech was at times tremorous and hyper-verbal, his mood was tearing and agitated and he presented mild psychomotor agitation.  The Veteran's Global Assessment of Functioning (GAF) score was 60-to-65.

In November 2005, the Veteran sought VA psychiatric treatment.  He reported an inability to maintain relationships, continued military related nightmares and intrusive thoughts.  The VA medical professional also detailed the Veteran's significant feelings of social isolation and his flashbacks/re-experiencing his military related stressor(s).  VA psychiatric group treatment records, dated from November 2005 to April 2007, reflect generally consistent PSTD symptomatology, with the Veteran's GAF scores being noted as 50 throughout this period.  

A VA psychiatric treatment evaluation, dated in May 2007, has also been associated with the claims folder.  During this evaluation, the VA physician noted that psychiatric symptoms resulted in the Veteran's alcoholism and the loss of two spouses.  The VA psychologist further indicated that, aside from weekly visits to see his children and church, the Veteran remained isolated from others and had "difficulties with close relationships."  What is more, while he was employed full-time, the Veteran continued to report sleep impairment, nightmares, intrusive thoughts and survivor's guilt.  On mental status examination, the Veteran's mood was depressed and his affect blunted.  The Veteran's GAF score was 55.  

At a July 2007 VA psychiatric treatment, the VA psychologist noted an increase in the Veteran's depression and sleep impairment related medications.  Further, the Veteran continued to report military related nightmares, as well as continuing to talk and argue with himself.  The Veteran's GAF score was 55.  

In connection with the Board's remand instructions, the Veteran was provided a December 2009 VA examination.  During the examination, he indicated that he had no close friends and did not socialize with members of his church or VA therapy group.  Further, the Veteran provided an account of isolative behavior and irritability that negatively impacted his relationship with his family, to include two divorces and the absence of any intimate relationships.  The VA examiner also noted the Veteran's history of violent/assaultive behavior, to include an altercation with another driver.  The Veteran expressed concerns related to his ability to continue to safely carry his firearm, as well as his monthly passive suicidal ideation.  Additionally, the VA examiner noted that the Veteran's psychiatric symptoms included sleep impairment, nightmares, agoraphobia, intrusive thoughts, avoidance behavior, hypervigilance, exaggerated startle response and auditory hallucinations.  On mental status examination, the examiner found the Veteran's mood anxious and dysphoric mood and his memory mildly impaired.  Further, while the Veteran was employed full-time and had no problems with his co-workers, the examiner reported that concentration deficits resulted in some occupational impairment.  The Veteran's GAF score was 55.  

In addition to the records detailed above, numerous other psychiatric treatment records have been associated with the claims folder.  Many, if not all, of the VA psychiatric treatment records reflect the Veteran's anxiety, sleep impairment, nightmares and fatigue, to include October 2007, February 2008, August 2008 and March 2009 VA treatment records.  Additionally, the Veteran's psychiatric treatment records reflect generally consistent GAF scores of 55.  

	Merits

Based on the evidence of record, the Board finds that the Veteran's disability picture, since March 7, 2005, most closely approximates a 70 percent disability evaluation.  Initially, the Board finds the Veteran competent and credible with respect to his PTSD related symptomatology, to include social impairment and suicidal ideation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, the Veteran's episodes of impaired impulse control, episodes of violence and unprovoked irritability are detailed in May 2005 and December 2009 VA examination reports.  VA treatment records, dated in November 2005, May 2007 and August 2008, also document the Veteran's PTSD-related anxiety, paranoia and isolative behavior that cause severely impaired family and social relationships.  Further, numerous psychiatric treatment records document the Veteran's continued account of intrusive thoughts, sleep impairment, and nightmares.  At his most recent VA examination, the Veteran's difficulty adapting to stressful situations was detailed, with respect to common interactions while driving and his feelings about his employment.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the appeal, the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating.

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran being oriented to all spheres.  Further, the evidence shows that he has not demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  While the record confirms that the Veteran has had episodes of passive suicidal ideation and auditory hallucinations, the evidence of record does not support any findings that the Veteran's threats to himself or auditory hallucinations are persistent in nature.  Moreover, although there is medical evidence of occupational difficulties related to PTSD symptomatology, there is no evidence, nor does the Veteran contend, that he experiences total occupational impairment.  To the contrary, the Veteran reported working full-time on multiple occasions, to include at a December 2009 VA examination.  Additionally, the record also does not reflect any memory loss for the names of close friends, his occupation or own name.  In essence, there is evidence of occupational and social impairment, but there is no evidence of total social and occupational impairment, as the Veteran maintains, albeit limited, relationships with his family and is employed.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation.  

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's PTSD disability.  There is evidence that the Veteran's PTSD is productive of some occupational and social impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the Board must address the issue of entitlement to a total disability rating based on individual unemployability (TDIU) in adjudicating claims for higher ratings when the issue of unemployability is raised by the record.  Here, the Veteran meets the schedular criteria for TDIU consideration and there is evidence that his service-connected conditions impact his employability.  See 38 C.F.R. § 4.16.  However, the Veteran has provided a competent and credible account of being employed on a full-time basis in his chosen occupation, and neither he nor the medical evidence of record suggests that his service-connected conditions render him unemployable.  Stated differently, there is no evidence suggesting an inability to "secure or follow substantially gainful employment as a result of a service- connected disabilities," as to make application and consideration of 38 C.F.R. § 4.16(a) proper at the present time. 


ORDER

An initial rating of 70 percent, and no more, is granted, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


